UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01766 Name of Registrant: Vanguard Wellesley Income Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2015 – March 31, 2016 Item 1: Reports to Shareholders Semiannual Report | March 31, 2016 Vanguard Wellesley ® Income Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended March 31, 2016 Total Returns Vanguard Wellesley Income Fund Investor Shares 6.45% Admiral™ Shares 6.48 Wellesley Income Composite Index 6.51 Mixed-Asset Target Allocation Conservative Funds Average 2.52 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2015, Through March 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellesley Income Fund Investor Shares $24.71 $25.28 $0.384 $0.609 Admiral Shares 59.87 61.25 0.946 1.475 1 Chairman’s Letter Dear Shareholder, Despite a resurgence of volatility early in the second half of the period, U.S. stocks—especially higher-yielding equities—produced solid gains for the six months ended March 31, 2016. Meanwhile, bond prices rose as interest rates fell. Vanguard Wellesley Income Fund, which holds more than half of its assets in investment-grade bonds, benefited from both markets. It returned 6.45% for Investor Shares and 6.48% for Admiral Shares. These results were slightly below the 6.51% posted by its composite benchmark—which is weighted 65% Barclays U.S. Credit A or Better Bond Index and 35% FTSE High Dividend Yield Index—and notably better than the 2.52% average return of peer funds. Stocks charted an uneven course en route to a solid outcome The broad U.S. stock market returned about 7% over the six months. The period began and ended strongly, with fluctuations in the middle as China’s economic slowdown and falling oil and commodity prices worried investors. Stocks rallied in March as investors again seemed encouraged by news about monetary policy. The Federal Reserve indicated after a mid-March meeting that it would raise interest rates fewer times in 2016 than previously anticipated. And central bankers in Europe and Asia kept up stimulus measures to combat weak growth and low inflation. 2 International stocks returned about 3% after surging more than 8% in March. Stocks from emerging markets and from developed markets of the Pacific region outperformed European stocks, which were nearly flat. Bonds produced gains following a subpar start After posting weak results for the first three months of the fiscal half year, bonds managed solid gains in the final three. The broad U.S. taxable bond market returned 2.44%. Bonds proved attractive as the stock market fluctuated and the Fed proceeded cautiously with rate hikes. The yield of the 10-year U.S. Treasury note closed at 1.77% at the end of March, down from 2.05% six months earlier. (Bond prices and yields move in opposite directions.) Returns for money market funds and savings accounts remained limited by the Fed’s target rate of 0.25%–0.5%—still low despite rising a quarter of a percentage point in December. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 6.90%, boosted by foreign currencies’ strength against the dollar, a turnabout from the trend of recent years. Even without this currency benefit, however, their returns were solidly positive. Market Barometer Total Returns Periods Ended March 31, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 7.75% 0.50% 11.35% Russell 2000 Index (Small-caps) 2.02 -9.76 7.20 Russell 3000 Index (Broad U.S. market) 7.30 -0.34 11.01 FTSE All-World ex US Index (International) 3.09 -8.53 0.70 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.44% 1.96% 3.78% Barclays Municipal Bond Index (Broad tax-exempt market) 3.20 3.98 5.59 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.08 0.04 CPI Consumer Price Index 0.08% 0.85% 1.28% 3 Energy-related stocks and bonds were strong performers for the fund Unlike most balanced funds, which tend to tilt toward stocks, the Wellesley Income Fund allocates 60% to 65% of assets to investment-grade bonds (mostly corporates) that are likely to generate a reasonable level of current income. The fixed income portion of the fund returned more than 3% for the period, close to its high-quality corporate benchmark, the Barclays U.S. Credit A or Better Bond Index. Corporate debt holdings performed well, particularly those issued by industrial, financial, and energy companies. An underweighted position in noncorporate debt, including an avoidance of bonds issued by international organizations, also helped. The fund’s stocks returned about 12%, slightly behind their equity benchmark, the FTSE High Dividend Yield Index. Results were positive in all ten sectors. Energy stocks were notable winners, particularly the advisor’s selections in the oil and gas storage and transportation arena, which has benefited from lower oil and natural gas prices. Financials, one of the largest equity sectors in the fund, was the lowest-returning. Banks have struggled with low interest rates, tepid loan demand, increased regulation, and sluggish trading. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellesley Income Fund 0.23% 0.16% 0.83% The fund expense ratios shown are from the prospectus dated January 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2016, the fund’s annualized expense ratios were 0.21% for Investor Shares and 0.15% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Mixed-Asset Target Allocation Conservative Funds. 4 For more information about the advisor’s strategy and the fund’s positioning, please see the Advisor’s Report that follows this letter. Consider rebalancing to manage your risk Let’s say you’ve taken the time to carefully create an appropriate asset allocation for your investment portfolio. Your efforts Vanguard’s growth translates into lower costs for you Research indicates that lower-cost investments have tended to outperform higher-cost ones. So it’s little wonder that funds with lower expense ratios—including those at Vanguard—have dominated the industry’s cash inflows in recent years. Vanguard has long been a low-cost leader, with expenses well below those of many other investment management companies. That cost difference remains a powerful advantage for Vanguard clients. Why? Because a lower expense ratio allows a fund to pass along a greater share of its returns to its investors. What’s more, as you can see in the chart below, we’ve been able to lower our costs continually as our assets under management have grown. Our steady growth has not been an explicit business objective. Rather, we focus on putting our clients’ interests first at all times, and giving them the best chance for investment success. But economies of scale—the cost efficiencies that come with our growth—have allowed us to keep lowering our fund costs, even as we invest in our people and technology. The benefit of economies of scale 5 have produced a diversified mix of stock, bond, and money market funds tailored to your goals, time horizon, and risk tolerance. But what should you do when your portfolio drifts from its original asset allocation as the financial markets rise or fall? Consider rebalancing to bring it back to the proper mix. Just one year of outsized returns can throw your allocation out of whack. Take 2013 as an example. That year, the broad stock market (as measured by the Russell 3000 Index) returned 33.55% and the broad taxable bond market (as measured by the Barclays U.S. Aggregate Bond Index) returned –2.02%. A hypothetical portfolio that tracked the broad domestic market indexes and started the year with 60% stocks and 40% bonds would have ended with a more aggressive mix of 67% stocks and 33% bonds. Rebalancing to bring your portfolio back to its original parameters would require you to shift assets away from areas that have been performing well toward those that have been falling behind. That isn’t easy or intuitive. It’s a way to minimize risk rather than maximizing returns and to stick with your investment plan through different types of markets. (You can read more about our approach in Best Practices for Portfolio Rebalancing at vanguard.com/research.) It’s not necessary to check your portfolio every day or every month, much less rebalance it that frequently. Consider monitoring it annually or semiannually and rebalancing when your allocation swings 5 percentage points or more from its target. Be aware of the tax implications of selling. When rebalancing, make any asset changes within a tax-advantaged retirement account, if possible, or direct new cash flows into the underweighted asset class. Keeping your asset allocation from drifting too far off target can help you stay on track with the investment plan you’ve crafted to meet your financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 18, 2016 6 Advisor’s Report Vanguard Wellesley Income Fund returned 6.45% for Investor Shares and 6.48% for Admiral Shares for the six months ended March 31, 2016. The composite benchmark, which is weighted 65% Barclays U.S. Credit A or Better Bond Index and 35% FTSE High Dividend Yield Index, returned 6.51%. The investment environment Stock markets in the United States and abroad were volatile in the past six months. The S&P 500 Index returned 8.49%, the MSCI World Index returned 5.42%, and the MSCI EAFE Index returned 1.56%. In the United States, large-capitalization stocks generally performed better than their mid- and small-cap counterparts. The Russell 1000 Index, which measures large-cap performance, returned 7.75%; the Russell Midcap Index returned 5.94%; and the small-cap Russell 2000 Index returned 2.02%. The broad fixed income markets also ended the period with gains. The Barclays U.S. Aggregate Bond Index returned 2.44%. The higher-quality corporate bond market performed better than the broader fixed income market, returning 3.47% as measured by the Barclays U.S. Credit A or Better Bond Index. The yield on the 10-year U.S. Treasury note rose in November and December but declined in first-quarter 2016, ending the period at 1.77%, compared with 2.05% six months ago. Investors experienced a turbulent six months highlighted by extraordinary central bank actions and uncertainty about the health of China’s economy. The effects of oil price movements on the oil and gas industry and on emerging-market countries also played a part. In December, the much-anticipated monetary-policy divergence materialized when the European Central Bank (ECB) and the Bank of Japan (BOJ) announced additional policy easing, including negative interest rates and additional purchases of domestic securities. Meanwhile, the U.S. Federal Reserve initiated its well-telegraphed liftoff. The calendar year had a volatile start: Chinese stocks plunged in early January, sparking global “risk-off” trading. U.S. stocks moved in virtual lockstep with the price of oil at the start of 2016 as fears of a recession weighed on investors’ minds. However, they surged in the second half of the quarter when solid economic data, a stabilization in oil prices, and accommodative Fed comments helped calm the market’s early jitters. The Fed surprised many market participants with the dovish tone of its March statement. It lowered the inflation forecast for 2016 and suggested only two rate hikes this year, down from the four implied in December. The fund’s successes The fixed income portion of the fund generated a positive return and finished slightly ahead of its high-quality corporate benchmark, the Barclays U.S. Credit A or Better Bond Index. Selection among corporates was favorable, particularly in the consumer noncyclical and energy sectors. Selection among financials issuers and an underweight to noncorporate credit, particularly our avoidance of supranationals, also added to relative performance. 7 The stock portfolio gained as well, although it modestly underperformed its benchmark. Selection was strong in the energy, industrial, information technology, and consumer discretionary sectors. An overweight to utilities provided an additional boost. Our avoidance of health care company Eli Lilly and energy companies Kinder Morgan and Williams contributed most to relative performance. Our position in power management firm Eaton also did well. The fund’s shortfalls Sector allocation in the equity portion of the fund, a residual of our bottom-up security selection process, was the main driver of underperformance versus the index. Underweighted allocations to telecommunication services—the benchmark’s best performer—and consumer discretionary disappointed, as did an overweight to health care, which lagged benchmark returns. Security selection within health care, particularly AstraZeneca and Novartis, and in utilities further restrained results, along with avoidance of strong telecommunication services company AT&T. On the fixed income side, our duration positioning detracted slightly. Although our short duration posture helped as rates rose at the end of 2015, it hurt in the first quarter of 2016 following the sharp rate decline. The fund’s positioning We are cautiously positive about the U.S. credit markets. The economic and credit cycles look to be tiring, but the powerful flood of global capital into our bond market—and credit in particular—shows no sign of abating. Low and negative yields in other major economic zones continue to drive capital flows toward the higher yields and safety of the U.S. markets. Although our credit selections will remain thematic and well-researched, we expect investment-grade corporate bond returns to be attractive and will maintain our overall exposure to them. We modestly increased our short duration posture relative to the benchmark as market yields declined. We expect short-term interest rates to rise over the medium term while the U.S. recovery broadens, and we remain biased toward maintaining lower interest rate sensitivity in the portfolio. We retained our overweight in the long end of the U.S. bond market because our inflation expectations, the primary driver of long-term interest rates, are still subdued. Our outlook is not without uncertainty, however. We cannot recall a period when global forces were as important to the U.S. economy and policies as they are today. Therefore, we are mindful of global events even though our focus is on the U.S. bond market. We have mentioned in several recent shareholder letters that the smothering effects of increased regulation on banks present a challenge to investing in non-government sectors. Evidence of this continues to build as more market-makers reduce staff and capital to support trading positions. This has not materially affected our management of the bonds in the 8 fund to date. It has, however, forced other fixed income investors to behave more like us—long-term, thematic, and with low turnover—features that have served the shareholders well over time. On the equity side, we believe the investment environment is somewhat precarious, with diverging developed- and emerging-market trends and uncertainties about central bank policies. China’s economy is in a transition from rapid to more moderate growth; the extent of the slowdown is still unknown. Europe struggled at the beginning of 2016, and the ECB continues to expand monetary policies and move interest rates further into negative territory. Markets have had mixed reactions and experienced volatility in recent months. Japan also had a rocky start to 2016 as the BOJ surprised investors with the decision to implement negative interest rates. In the United States, we are now in our seventh year of expansion and the third-longest economic recovery in history. Core inflation is starting to tick up, unemployment is low, and wages have been accelerating. It remains to be seen how the Fed’s experiment with quantitative easing will play out amid global uncertainty and the actions of other central banks. Against this backdrop, the consumer continues to be resilient. However, the strong dollar will likely weigh on U.S. exports, and energy and industrial inventories remain elevated. We are wary of a potential downturn after our long run of moderate growth. Although our base case remains moderate U.S. GDP growth, we are positioning the portfolio somewhat defensively. To ensure that we will be comfortable with our holdings if the market experiences a sustained downturn, we are focusing on companies that can sustain or grow their dividend payments in a lower-growth environment. At the end of the period, the equity portfolio’s largest overweighted sectors were health care, energy, and utilities. The biggest underweights were in consumer discretionary, consumer staples, and telecommunication services. In the last six months, we initiated significant equity positions in Union Pacific, NextEra Energy, and TransCanada. We also added to our Pfizer holdings. We eliminated Sysco and Schneider Electric and trimmed our positions in Analog Devices and Bristol-Myers Squibb. Respectfully, John C. Keogh, Senior Managing Director and Fixed Income Portfolio Manager W. Michael Reckmeyer, III, CFA Senior Managing Director and Equity Portfolio Manager Wellington Management Company llp April 20, 2016 9 Wellesley Income Fund Fund Profile As of March 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWINX VWIAX Expense Ratio 1 0.23% 0.16% 30-Day SEC Yield 2.72% 2.79% Equity and Portfolio Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Number of Stocks 60 425 3,900 Median Market Cap $123.2B $120.5B $52.5B Price/Earnings Ratio 20.4x 18.8x 21.8x Price/Book Ratio 2.6x 2.6x 2.7x Return on Equity 18.6% 18.4% 17.5% Earnings Growth Rate 3.5% 2.7% 8.0% Dividend Yield 3.4% 3.3% 2.1% Foreign Holdings 5.6% 0.0% 0.0% Turnover Rate (Annualized) 41% — — Short-Term Reserves 0.6% — — Fixed Income Characteristics Barclays Credit Barclays A or Aggregate Better Bond Fund Index Index Number of Bonds 896 3,306 9,703 Yield to Maturity (before expenses) 2.6% 2.5% 2.2% Average Coupon 3.6% 3.6% 3.2% Average Duration 6.6 years 6.8 years 5.5 years Average Effective Maturity 9.7 years 9.8 years 7.7 years Total Fund Volatility Measures DJ Wellesley U.S. Total Composite Market Index FA Index R-Squared 0.97 0.66 Beta 1.00 0.34 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Microsoft Corp. Systems Software 5.0% Wells Fargo & Co. Diversified Banks 3.7 Johnson & Johnson Pharmaceuticals 3.7 General Electric Co. Industrial Conglomerates 3.5 Merck & Co. Inc. Pharmaceuticals 3.5 Exxon Mobil Corp. Integrated Oil & Gas 3.3 JPMorgan Chase & Co. Diversified Banks 3.3 Verizon Communications Integrated Inc. Telecommunication Services 3.2 Cisco Systems Inc. Communications Equipment 3.2 Pfizer Inc. Pharmaceuticals 3.1 Top Ten 35.5% Top Ten as % of Total Net Assets 13.2% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated January 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2016, the annualized expense ratios were 0.21% for Investor Shares and 0.15% for Admiral Shares. 10 Wellesley Income Fund Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Consumer Discretionary 2.9% 6.8% 13.6% Consumer Staples 13.3 14.9 9.2 Energy 12.4 10.2 6.1 Financials 13.2 13.1 17.4 Health Care 13.7 10.8 13.7 Industrials 12.4 11.8 10.7 Information Technology 13.8 14.6 20.1 Materials 3.2 3.4 3.2 Telecommunication Services 4.8 5.8 2.5 Utilities 10.3 8.6 3.5 Sector Diversification (% of fixed income portfolio) Asset-Backed 4.6% Commercial Mortgage-Backed 0.4 Finance 25.8 Foreign 2.6 Government Mortgage-Backed 2.2 Industrial 38.1 Treasury/Agency 16.0 Utilities 5.2 Other 5.1 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 18.5% Aaa 6.1 Aa 12.6 A 42.8 Baa 20.0 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 11 Wellesley Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2005, Through March 31, 2016 Average Annual Total Returns: Periods Ended March 31, 2016 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1970 3.78% 7.82% 3.96% 3.30% 7.26% Admiral Shares 5/14/2001 3.89 7.90 4.05 3.30 7.35 See Financial Highlights for dividend and capital gains information. 12 Wellesley Income Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of March 31, 2016 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.750% 9/30/19 665,000 682,350 1.6% 1 United States Treasury Note/Bond 1.375% 9/30/18 662,270 671,793 1.5% United States Treasury Note/Bond 1.000% 9/15/17 553,000 555,334 1.3% United States Treasury Note/Bond 3.375% 5/15/44 322,125 373,514 0.8% United States Treasury Note/Bond 2.000% 2/15/25 350,870 358,491 0.8% United States Treasury Note/Bond 0.625% 7/31/17 298,000 297,720 0.7% United States Treasury Note/Bond 1.625% 6/30/20 258,195 263,400 0.6% United States Treasury Note/Bond 0.625% 12/31/16 223,120 223,225 0.5% United States Treasury Note/Bond 2.875% 5/15/43 203,565 214,570 0.5% United States Treasury Note/Bond 0.500%–3.625% 6/30/16–8/15/45 583,994 613,217 1.4% 9.7% Agency Notes † 0.2% Conventional Mortgage-Backed Securities 2,3,4 Fannie Mae Pool 3.500% 4/1/46 186,834 195,884 0.5% Conventional Mortgage-Backed Securities—Other † 414,158 0.9% 610,042 1.4% Nonconventional Mortgage-Backed Securities † 0.2% Total U.S. Government and Agency Obligations (Cost $4,889,774) 11.5% Asset-Backed/Commercial Mortgage-Backed Securities 3 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.540% 9/11/41 5,845 5,878 0.0% 5 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 1,243,898 2.9% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $1,256,789) 2.9% 13 Wellesley Income Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Corporate Bonds Finance Banking Bank One Corp. 7.750% 7/15/25 25,000 31,581 0.1% Bear Stearns Cos. LLC 7.250% 2/1/18 14,860 16,320 0.0% Goldman Sachs Group Inc. 2.600%–7.500% 1/18/18–10/21/45 477,145 527,413 1.2% JPMorgan Chase & Co. 2.000%–6.300% 8/15/17–6/1/45 448,530 489,221 1.1% Morgan Stanley 1.875%–7.300% 1/9/17–1/27/45 456,585 493,799 1.1% Wachovia Corp. 5.750%–6.605% 2/1/18–10/1/25 24,500 28,303 0.1% Wells Fargo & Co. 2.150%–5.625% 12/11/17–11/17/45 439,825 465,053 1.1% 5 Banking—Other † 3,386,431 7.7% Brokerage † 0.0% Finance Companies 5 GE Capital International Funding Co. 4.418% 11/15/35 201,814 218,906 0.5% 5 GE Capital International Funding Co. 2.342%–3.373% 11/15/20–11/15/25 117,660 122,880 0.3% 5 Insurance † 2.3% 5 Other Finance † 0.1% 5 Real Estate Investment Trusts † 0.4% 16.0% Industrial Basic Industry † 0.5% Capital Goods General Electric Capital Corp. 3.100%–6.875% 2/11/21–1/10/39 103,860 129,069 0.3% General Electric Co. 2.700%–4.500% 10/9/22–3/11/44 30,665 32,652 0.1% 5 Capital Goods—Other † 702,748 1.6% Communication Verizon Communications Inc. 3.450%–6.550% 3/15/21–9/15/43 279,580 327,779 0.8% Verizon New Jersey Inc. 8.000% 6/1/22 14,585 18,190 0.0% Verizon Virginia LLC 7.875% 1/15/22 16,000 19,631 0.0% 5 Communication—Other † 1,426,275 3.3% 5 Consumer Cyclical † 3.0% Consumer Noncyclical Anheuser-Busch InBev Finance Inc. 3.300%–4.900% 2/1/23–2/1/46 368,520 398,670 0.9% Anheuser-Busch InBev Worldwide Inc. 2.500%–7.750% 1/15/19–7/15/42 125,851 138,072 0.3% Johnson & Johnson 2.450%–6.730% 11/15/23–3/1/26 93,000 97,627 0.2% Merck & Co. Inc. 2.350%–4.150% 1/15/21–5/18/43 136,880 144,312 0.3% Merck Sharp & Dohme Corp. 5.000% 6/30/19 18,000 20,085 0.1% Pfizer Inc. 3.000%–6.200% 3/15/19–6/15/23 54,040 59,365 0.1% Wyeth LLC 5.950% 4/1/37 15,000 19,275 0.1% 5 Consumer Noncyclical—Other † 2,653,806 6.1% Energy Chevron Corp. 2.355%–3.191% 12/5/22–6/24/23 75,750 77,921 0.2% Dominion Gas Holdings LLC 3.550% 11/1/23 14,085 14,309 0.0% Exxon Mobil Corp. 2.222%–4.114% 3/1/21–3/1/46 41,620 42,772 0.1% Texaco Capital Inc. 8.625% 4/1/32 25,000 36,809 0.1% 5 Energy—Other † 1,392,033 3.2% 5 Other Industrial † 0.1% 14 Wellesley Income Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Technology Cisco Systems Inc. 2.200%–4.450% 1/15/20–3/4/21 114,205 119,137 0.3% Microsoft Corp. 2.375%–4.500% 10/1/20–11/3/45 173,650 186,020 0.4% Technology—Other † 444,055 1.0% 5 Transportation † 0.6% 23.7% Utilities Electric Dominion Resources Inc. 3.625%–4.450% 3/15/21–12/1/24 53,850 56,625 0.1% Duke Energy Carolinas LLC 3.900%–5.250% 1/15/18–9/30/42 43,605 46,741 0.1% Duke Energy Corp. 1.625%–4.800% 11/15/16–12/15/45 107,440 110,070 0.3% Duke Energy Progress LLC 2.800%–6.300% 4/1/38–8/15/45 63,820 67,658 0.1% Progress Energy Inc. 3.150% 4/1/22 20,800 21,095 0.1% Virginia Electric & Power Co. 5.950%–6.000% 9/15/17–5/15/37 54,000 58,414 0.1% Electric—Other † 1,012,447 2.3% Natural Gas † 0.1% 3.2% Total Corporate Bonds (Cost $17,756,728) 42.9% 5 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $688,535) † 1.6% Taxable Municipal Bonds (Cost $1,179,040) † 3.2% Shares Common Stocks Consumer Discretionary McDonald’s Corp. 2,619,530 329,222 0.7% Consumer Discretionary—Other † 136,120 0.3% 1.0% Consumer Staples Kraft Heinz Co. 5,166,186 405,856 0.9% Coca-Cola Co. 7,153,720 331,861 0.8% British American Tobacco plc 5,461,605 319,376 0.7% Philip Morris International Inc. 2,721,370 266,994 0.6% Altria Group Inc. 3,395,500 212,762 0.5% PepsiCo Inc. 1,911,280 195,868 0.4% Consumer Staples—Other † 418,129 1.0% 4.9% Energy Exxon Mobil Corp. 6,412,900 536,054 1.2% Chevron Corp. 4,197,390 400,431 0.9% Suncor Energy Inc. 12,051,720 335,159 0.8% Occidental Petroleum Corp. 4,472,150 306,029 0.7% Phillips 66 2,028,090 175,612 0.4% Energy—Other † 264,558 0.6% 4.6% Financials Wells Fargo & Co. 12,534,572 606,172 1.4% JPMorgan Chase & Co. 8,925,600 528,574 1.2% BlackRock Inc. 886,910 302,055 0.7% Chubb Ltd. 1,954,673 232,899 0.5% 15 Wellesley Income Fund Market Percentage Value • of Net Shares ($000) Assets MetLife Inc. 4,052,620 178,072 0.4% M&T Bank Corp. 1,539,390 170,873 0.4% Financials—Other † 129,195 0.3% 4.9% Health Care Johnson & Johnson 5,574,100 603,117 1.4% Merck & Co. Inc. 10,582,770 559,934 1.3% Pfizer Inc. 16,926,607 501,705 1.1% AstraZeneca plc ADR 7,392,060 208,160 0.5% Health Care—Other † 347,047 0.8% 5.1% Industrials General Electric Co. 17,898,780 569,002 1.3% Eaton Corp. plc 5,840,200 365,363 0.8% Lockheed Martin Corp. 959,480 212,525 0.5% Waste Management Inc. 3,362,010 198,358 0.5% 3M Co. 1,124,720 187,412 0.4% Union Pacific Corp. 2,174,880 173,012 0.4% Industrials—Other † 298,342 0.7% 4.6% Information Technology Microsoft Corp. 14,787,610 816,720 1.8% Cisco Systems Inc. 18,189,860 517,865 1.2% Intel Corp. 13,080,000 423,138 1.0% Information Technology—Other † 485,728 1.1% 5.1% Materials Dow Chemical Co. 4,056,100 206,293 0.5% Materials—Other † 309,798 0.7% 1.2% Telecommunication Services Verizon Communications Inc. 9,691,756 524,130 1.2% BCE Inc. 5,437,370 247,806 0.6% 1.8% Utilities Dominion Resources Inc. 5,268,040 395,735 0.9% Xcel Energy Inc. 8,190,590 342,530 0.8% Duke Energy Corp. 3,727,340 300,722 0.7% National Grid plc 18,280,331 258,658 0.6% Eversource Energy 3,865,480 225,512 0.5% Utilities—Other † 145,162 0.3% 3.8% Total Common Stocks (Cost $12,155,408) 37.0% Coupon Temporary Cash Investments Money Market Fund 6,7 Vanguard Market Liquidity Fund 0.495% 222,704,080 222,704 0.5% 16 Wellesley Income Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Repurchase Agreements Bank of America Securities, LLC (Dated 3/31/16, Repurchase Value $36,100,000, collateralized by Government National Mortgage Assn. 4.000%, 9/20/45, with a value of $36,822,000) 0.300% 4/1/16 36,100 36,100 0.1% Deutsche Bank Securities, Inc. (Dated 3/31/16, Repurchase Value $29,200,000, collateralized by Federal National Mortgage Assn. 6.210%, 6/5/36, and U.S. Treasury Note/Bond 1.500%, 5/31/20, with a value of $29,784,000) 0.320% 4/1/16 29,200 29,200 0.1% HSBC Bank USA (Dated 3/31/16, Repurchase Value $59,801,000, collateralized by Federal National Mortgage Assn. 2.500%–5.500%, 10/1/27–10/1/42, with a value of $60,998,000) 0.300% 4/1/16 59,800 59,800 0.1% RBC Capital Markets LLC (Dated 3/31/16, Repurchase Value $16,000,000, collateralized by Federal National Mortgage Assn. 2.022%–4.867%, 9/1/33–2/1/46, and Federal Home Loan Mortgage Corp. 2.192%–3.384%, 3/1/40–8/1/43, with a value of $16,320,000) 0.280% 4/1/16 16,000 16,000 0.0% RBS Securities, Inc. (Dated 3/31/16, Repurchase Value $125,201,000, collateralized by U.S. Treasury Note/Bond 1.750%–2.000%, 1/31/23–2/15/23, with a value of $127,705,000) 0.290% 4/1/16 125,200 125,200 0.3% 0.6% 8 Total Temporary Cash Investments (Cost $489,004) 1.1% Total Investments (Cost $38,415,278) 100.2% 17 Wellesley Income Fund Percentage Amount of Net ($000) Assets Other Assets and Liabilities Other Assets Investment in Vanguard 3,720 Receivables for Investment Securities Sold 588,971 Receivables for Accrued Income 273,778 Receivables for Capital Shares Issued 63,100 Other Assets 9 8,211 Total Other Assets 2.2% Liabilities Payables for Investment Securities Purchased (736,151) Payables to Investment Advisor (5,659) Collateral for Securities on Loan (222,704) Payables for Capital Shares Redeemed (25,777) Payables to Vanguard (51,530) Other Liabilities (5,006) Total Liabilities (2.4%) Net Assets 100.0% 18 Wellesley Income Fund At March 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 38,312,232 Undistributed Net Investment Income 8,897 Accumulated Net Realized Losses (16,086) Unrealized Appreciation (Depreciation) Investment Securities 5,429,433 Futures Contracts 1,269 Swap Contracts (112) Foreign Currencies 31 Net Assets Investor Shares—Net Assets Applicable to 508,450,614 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 504,148,653 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares • See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 5 0 largest holdings and, in total for any issuer, represent 1 % or less of net assets. 1 Securities with a value of $ ,000 have been segregated as collateral for open over-the-counter swap contracts. 2 The issuer was placed under federal conservatorship in September 200
